ORDER
PER CURIAM.
Jon R. Creighton (hereinafter “Husband”) appeals from the trial court’s judgment of dissolution of marriage. Husband contends the trial court erred in the division of marital property because it is so heavily weighted in favor of Sharon Creighton (hereinafter ‘Wife”) and in the allocation of marital debts by ordering him to pay fifty percent of the Nations Bank SBA loan.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).